                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 DELORES M. DAVIS,                               )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )              No. 4:18-cv-01600-PLC
                                                 )
 UNION NATIONAL LIFE INSURANCE                   )
 COMPANY,                                        )
                                                 )
                Defendant.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on a document filed by pro se plaintiff Delores M. Davis.

(Docket No. 10). The document has been construed as a motion to reconsider the Court’s April 8,

2019 dismissal of her civil action for lack of subject matter jurisdiction. (Docket No. 9). Having

reviewed the motion, the Court will decline to alter or amend its judgment. Plaintiff’s motion fails

to point to any manifest errors of law or fact, or any newly discovered evidence. Instead, the motion

merely revisits the same claims and arguments set forth in plaintiff’s complaint, and in her response

to the Court’s order to show cause.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration (Docket No. 10)

is DENIED.

       IT IS FURTHER ORDERED that an appeal from the denial of plaintiff’s motion for

reconsideration would not be taken in good faith.

       Dated this 5th day of December, 2019.

                                                  /s/ Jean C. Hamilton
                                                  JEAN C. HAMILTON
                                                  UNITED STATES DISTRICT JUDGE
